Citation Nr: 0801010	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for hearing loss.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and Brother


ATTORNEY FOR THE BOARD

M. R. Weaver




INTRODUCTION

The veteran served on active duty from March 1974 to May 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied 
entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound and an April 2005 
rating decision by the RO in Columbia, South Carolina, that 
denied entitlement to an earlier effective date for service 
connection for hearing loss.    


FINDINGS OF FACT

1.  The veteran's claim for service connection for hearing 
loss was filed at the RO on April 9, 2004, more than one year 
after his separation from active service.  There was no 
informal or formal claim, or written intent to file a claim 
for service connection for hearing loss received by VA before 
April 9, 2004.  

2.  The veteran's service-connected hearing loss does not 
result in an inability to dress or undress himself or to keep 
himself ordinarily clean and presentable; an inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; an inability to 
attend to the wants of nature; or physical or mental 
incapacity that requires care or assistance on a regular 
basis against the hazards or dangers inherent in his daily 
environment.


CONCLUSIONS OF LAW

1.  The requirements for an earlier effective date for the 
award for hearing loss have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2007).

2.  The criteria for special monthly compensation based aid 
and attendance/housebound have not been met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; rating 
decisions in September 2004 and April 2005; and a statement 
of the case in November 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400 (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) 
(2007).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran filed his claim for service connection for 
hearing loss approximately twenty-eight years after his 
separation.  That claim was received by VA on April 9, 2004.  
Therefore, under 38 C.F.R. § 3.400, the effective date of 
service connection is the date of the receipt of the claim or 
the date entitlement arose, whichever is later.  The 
veteran's service records demonstrate that he had high 
frequency hearing loss when he entered service in March 1974 
that had increased at the time of his discharge in May 1976.  
The veteran filed a formal claim for hearing loss on April 9, 
2004.  In an April 2006 hearing at the RO, he admitted that 
he had not previously filed a claim for benefits prior to 
2004.

Accordingly, since the date of the receipt of the claim is 
the later date, April 9, 2004 is the proper the effective 
date.  The preponderance of the evidence is against the 
veteran's claim for an effective date earlier than April 9, 
2004, for service connection for hearing loss, and that claim 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Special Monthly Compensation

The veteran seeks special monthly compensation based on a 
need for aid and attendance or being housebound.  Special 
monthly compensation at the aid and attendance rate is 
payable when the veteran so helpless as to be in need of the 
regular aid and attendance of another person.  38 C.F.R. 
§§ 3.350, 3.352(a) (2007).  The veteran contends that his 
hearing loss, rated as 100 percent disabling, and tinnitus, 
rated as 10 percent disabling, render him so helpless as to 
be in need of the regular aid and attendance of another 
person, or render him housebound.

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself; keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid;  inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  38 C.F.R. § 3.352(a) (2007).

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2007).

Special monthly compensation is payable for a veteran who is 
permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s) (West 2002).

Special monthly compensation is also payable for a single 
service-connected disability rated as totally disabling, with 
additional service-connected disability independently rated 
at 60 percent, separate and distinct from the totally 
disabling service-connected disability and involving 
different anatomical segments or bodily systems.  38 U.S.C.A. 
§ 1114(s) (West 2002).

In an April 2006 hearing at the RO, the veteran stated that 
he normally stays at home and his wife does the cooking and 
cleaning.  However, he asserted that he can cook and clean if 
necessary and go out of the house on his own or with his 
brother.  The veteran denied needing help to get dressed or 
to function from day to day.  

The veteran's testimony indicates that he is able to dress 
himself, cook and clean for himself, and venture outside of 
the home alone.  Accordingly, the Board finds no evidence 
that he is so helpless as to need regular aid and attendance.  
The Board finds that an examination is not necessary because 
the evidence of record does not indicate that the veteran 
needs the aid and attendance of another person or that he is 
housebound.

In addition, the Board finds that the evidence does not shows 
that the veteran is substantially confined to his home or its 
premises such that he is housebound.  Furthermore, the Board 
finds that while the veteran has a single service-connected 
disability rated as totally disabling, his hearing loss, he 
does not have additional service-connected disability 
independently rated at 60 percent, separate and distinct from 
the totally disabling service-connected disability and 
involving different anatomical segments or bodily systems.  
His only other service-connected disability is tinnitus, 
which is rated as 10 percent disabling.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An earlier effective date for service connection for hearing 
loss is denied.

Special monthly compensation based on aid and 
attendance/housebound is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


